DETAILED ACTION
This office action is response to communications for Application No. 15/810,792 filed on 08/17/2021.
Claims 1-7, 11-13, 17, 18, and 20 have been amended. 
Accordingly, Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejections has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Smith (Reg. No. 79,247) on 08/30/2021.

AMENDMENT TO THE CLAIMS
(Currently Amended) A computer-implemented method of automatically generating dimension and tolerance information for a target component, given a source component, in a subject computer-aided design (CAD) model of a real-world object, the method comprising:
in a digital processor, performing, by the processor, the steps of:
determining a source feature from the source component to be mated with the target component;
datums , wherein no existing datums of the target component are found by the searching; 
continuing to determine the mating feature on the target component by determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component;
determining a tolerance for the mating feature by determining comparable or mating features on the target component based on a tolerance of the determined source feature and geometric properties of faces of the target component;
computing a virtual size of the determined source feature based on a maximum material size of the determined source feature and a position tolerance of the determined source feature;
computing an available tolerance for the target component based on a size of the target component and the virtual size of the determined source feature;
computing a position tolerance for the target component based on the available tolerance for the target component;
computing a size tolerance for the target component based on the available tolerance and the position tolerance for the target component; and
automatically applying the computed position tolerance and the computed size tolerance to the target component in the subject CAD model of the real-world object, the model employing the computed position tolerance and the computed size tolerance in a simulation of a mating of the source component with the target component.

(Currently Amended) A computer-implemented method as in claim 1 wherein determining a source feature from the source component to be mated with the target component includes determining a feature for a hole.

(Currently Amended) A computer-implemented method as in claim 1 wherein determining a source feature from the source component to be mated with the target component includes determining a feature to mate a hole and a pin.

(Currently Amended) A computer-implemented method as in claim 1 wherein determining a source feature from the source component to be mated with the target component includes determining a feature for an orientation tolerance.

determined source feature is to be mated with the target component.

(Currently Amended) A computer-implemented method as in claim 1 wherein determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component includes:
comparing a bounding box for the determined source feature with a bounding box for the target component to determine whether the bounding box for the determined source feature is within the bounding box for the target component;
comparing the bounding box for the determined source feature with a bounding box for each body of the target component to determine whether the bounding box for the determined source feature is within the bounding box for a body of the target component;

determined source feature with a bounding box for each face of each body of the target component to determine whether the bounding box for the determined source feature is within the bounding box for a face of a body of the target component;
for each face of each body of the target component that is determined to be within the bounding box for the determined source feature, determining a candidate feature; and
comparing the determined source feature with the candidate feature based on geometric characteristics to determine whether a comparable or mating feature is found in the target component.

(Currently Amended) A computer-aided design (CAD) system comprising:
a computer database configured to store information regarding source and target components of a subject CAD model representing a real-world object; and
a processor operatively coupled to the computer database and configured to:
determine a source feature from the source component to be mated with the target component;
determine a mating feature on the target component by datums , wherein no existing datums of the target component are found by the searching; 
continue to determine the mating feature on the target component by determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component;
determine a tolerance for the mating feature by determining comparable or mating features on the target component based on a tolerance of the determined source feature and geometric properties of faces of the target component;
compute a virtual size of the determined source feature based on a maximum material size of the determined source feature and a position tolerance of the determined source feature;
compute an available tolerance for the target component based on a size of the target component and the virtual size of the determined source feature;
compute a position tolerance for the target component based on the available tolerance for the target component;

automatically apply the computed position tolerance and the computed size tolerance to the target component in the subject CAD model of the real-world object, the model employing the computed position tolerance and the computed size tolerance in a simulation of a mating of the source component with the target component.

(Original) A CAD system as in claim 7 wherein the processor determines a feature for a hole as the source feature from the source component to be mated with the target component.

(Original) A CAD system as in claim 7 wherein the processor determines a feature to mate a hole and a pin as the source feature from the source component to be mated with the target component.

(Original) A CAD system as in claim 7 wherein the processor determines a feature for an orientation tolerance as the source feature from the source component to be mated with the target component.

(Currently Amended) A CAD system as in claim 7 wherein the processor is further configured to determine an order, from among a plurality of source features, in which the determined source feature is to be mated with the target component.

(Currently Amended) A CAD system as in claim 7 wherein the processor is configured to automatically generate and compare a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component by:
comparing a bounding box for the determined source determined source 
comparing the bounding box for the determined source determined source 
comparing the bounding box for the determined source determined source 
for each face of each body of the target component that is determined to be within the bounding box for the determined source 
comparing the determined source 

(Currently Amended) A non-transitory computer-readable data storage medium having computer-readable program codes embodied therein for automatically generating dimension and tolerance information for a target component, given a source component, in a subject computer-aided design (CAD) model of a real-world object, the computer- readable data storage medium program codes including instructions that, when executed by a processor, cause the processor to:
determine a source feature from the source component to be mated with the target component;
determine a mating feature on the target component by datums , wherein no existing datums of the target component are found by the searching; 
continue to determine the mating feature on the target component by determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing a bounding box for the determined source 
determine a tolerance for the mating feature by determining comparable or mating features on the target component based on a tolerance of the determined source feature and geometric properties of faces of the target component;
compute a virtual size of the determined source feature based on a maximum material size of the determined source feature and a position tolerance of the determined source feature;
compute an available tolerance for the target component based on a size of the target component and the virtual size of the determined source feature;
compute a position tolerance for the target component based on the available tolerance for the target component;
compute a size tolerance for the target component based on the available tolerance and the position tolerance for the target component; and


(Previously Presented) A non-transitory computer-readable data storage medium as in claim 13 wherein the instructions cause the processor to determine a feature for a hole as the source feature from the source component to be mated with the target component.

(Previously Presented) A non-transitory computer-readable data storage medium as in claim 13 wherein the instructions cause the processor to determine a feature to mate a hole and a pin as the source feature from the source component to be mated with the target component.

(Previously Presented) A non-transitory computer-readable data storage medium as in claim 13 wherein the instructions cause the processor to determine a feature for an orientation tolerance as the source feature from the source component to be mated with the target component.

(Currently Amended) A non-transitory computer-readable data storage medium as in claim 13 wherein the instructions cause the processor to determine an order, from among a plurality of source features, in which the determined source feature is to be mated with the target component.

(Currently Amended) A non-transitory computer-readable data storage medium as in claim 13 wherein the instructions cause the processor to automatically generate and compare a bounding box for the determined source 
comparing a bounding box for the determined source determined source 
comparing the bounding box for the determined source determined source 
comparing the bounding box for the determined source determined source 
for each face of each body of the target component that is determined to be within the bounding box for the determined source 
comparing the determined source 

(Previously Presented) A computer-implemented method of automatically determining, for a source component feature of a CAD model of a real-world object, comparable or mating features on a target component of the CAD model, the method comprising:
comparing a bounding box for the source component feature with a bounding box for the target component to determine whether the bounding box for the source component feature is within the bounding box for the target component;
comparing the bounding box for the source component feature with a bounding box for each body of the target component to determine whether the bounding box for the source component feature is within the bounding box for a body of the target component;
comparing the bounding box for the source component feature with a bounding box for each face of each body of the target component to determine whether the
bounding box for the source component feature is within the bounding box for a face of a body of the target component;
for each face of each body of the target component that is determined to be within the bounding box for the source component feature, determining a candidate feature;
comparing the source component feature with the candidate feature based on geometric characteristics to determine whether a comparable or mating feature is found in the target component; and
automatically applying datums regarding the determined comparable or mating feature of the target component to the target component in the CAD model of the real- world object, the model employing the determined comparable or mating feature in a simulation of a mating of the source component feature with one or more features on the target component,
	wherein each of the comparing, determining, and automatically applying is performed by a computer processor.

component feature and combining the bounding boxes together to create one bounding box for the source component feature.

Allowable Subject Matter
	Claims 1-20 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the amended limitations in combination with the remaining elements and features of the independent claims, specifically:
	Regarding Claim 1, “determining a mating feature on the target component by searching for existing datums of the target component, wherein no existing datums of the target component are found by the searching; continuing to determine the mating feature on the target component by determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component”. Claims 7 and 13 contains similar limitations and subject matter and are also allowed for similar reasons. 
	Regarding Claim 19, “comparing a bounding box for the source component feature with a bounding box for the target component to determine whether the bounding box for the source component feature is within the bounding box for the target component; comparing the bounding box for the source component feature with a bounding box for each body of the target component to determine whether the bounding box for the source component feature is within the bounding box for a body of the target component; comparing the bounding box for the source component feature with a bounding box for each face of each body of the target component to determine whether the bounding box for the source component feature is within the bounding box for a face of a body of the target component; for each face of each body of the target component that is determined to be within the bounding box for the source component feature, determining a candidate feature; comparing the source component feature with the candidate feature based on geometric characteristics to determine whether a comparable or mating feature is found in the target component; and automatically applying datums regarding the determined comparable or mating feature of the target component to the target component in the CAD model of the real- world object, the model employing the determined comparable or mating feature in a simulation of a mating of the source component feature with one or more features on the target component, wherein each of the comparing, determining, and automatically applying is performed by a computer processor.”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 are allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127
09/01/2021                                                                                                                                                                                                        

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127